UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 13-1433


HELEN CLIETTE HOUEY; EMMANUEL HOUEY,

                  Plaintiffs,

          v.

TD BANK, N.A., successor by merger to and formerly known as
Carolina First Bank,

                  Defendant - Appellee,

          and

M. KATRINA SMITH,

                  Movant - Appellant,

          v.

STEVEN G. TATE,

                  Trustee.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Martin K. Reidinger,
District Judge. (1:11-cv-00225-MR-DLH)


Submitted:   August 16, 2013                  Decided:   August 28, 2013


Before NIEMEYER, FLOYD, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.
M. Katrina Smith, Appellant Pro Se. Norman J. Leonard, Lance P.
Martin, WARD & SMITH, PA, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            M. Katrina Smith, executrix of Helen Cliette Houey’s

estate,   seeks   to   appeal    the   district    court’s   order   granting

summary judgment for TD Bank and dismissing Helen and Emmanuel

Houey’s complaint challenging the foreclosure of real property. *

We   dismiss   the   appeal    for   lack   of   jurisdiction   because   the

notice of appeal was not timely filed.

            Parties are accorded thirty days after the entry of

the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                  “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”     Bowles v. Russell, 551 U.S. 205, 214 (2007).

            The district court’s order was entered on the docket

on February 5, 2013.          The notice of appeal was filed on March

28, 2013.      Because Smith failed to file a timely notice of

appeal or to obtain an extension or reopening of the appeal

period, we dismiss the appeal.             We dispense with oral argument

because the facts and legal contentions are adequately presented




      *
       Smith has not appealed the district court’s denial of her
motion to intervene.



                                       3
in the materials before this court and argument would not aid

the decisional process.

                                                    DISMISSED




                              4